Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159531(97)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  LEOLA ROBERTSON, Personal                                                                            Megan K. Cavanagh,
  Representative of the ESTATE OF                                                                                       Justices
  MARTEL ROBERTSON,
               Plaintiff-Appellee,
                                                                    SC: 159531
  v                                                                 COA: 337961
                                                                    Wayne CC: 15-010455-NI
  LADARIUS DEANGELO JOHNSON,
           Defendant,
  and
  U-HAUL CO. OF MICHIGAN, also known as
  2013 U-HAUL TITLING 1, LLC,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of Truck Renting and Leasing Association
  to file a brief amicus curiae is GRANTED. The amicus brief will be accepted for filing if
  submitted within 21 days of the date on which plaintiff-appellee files her answer to the
  application for leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 28, 2019

                                                                               Clerk